Citation Nr: 1746269	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-13 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), due to an in-service personal assault.


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April 1981 to July 1981 with additional service in the Rhode Island Air National Guard.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in Providence, Rhode Island.

In connection with this appeal, the appellant testified at a Decision Review Officer (DRO) hearing in April 2015.  A transcript of the hearing is of record.  In addition, the appellant testified before the undersigned Veterans Law Judge during a videoconference hearing in May 2017.  A transcript of the hearing is associated with the record.

In September 2017, the appellant's attorney filed a Freedom of Information Act (FOIA) request concerning the inclusion of the hearing transcript in the appellant's electronic claims folder.  As noted above, the hearing transcript is associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that her current PTSD is related to a personal assault that occurred during a period of inactive duty for training (INACDUTRA) in December 1980.  The appellant's DD Form 214 shows that she served on ACDUTRA from April 1981 to July 1981.  The DD Form 214 shows that she previously completed a total of five months and one day of inactive service.  Records indicate that the appellant entered into the Rhode Island Air National Guard in November 1980 and separated in May 1982.  However, the AOJ did not make attempts to verify the specific dates of all periods of ACDUTRA and INACDUTRA completed by the appellant during her Rhode Island Air National Guard Service.  Such development must be completed prior to adjudication of the claim.  

During the May 2017 hearing, the appellant's attorney requested that additional research be completed concerning the appellant's December 1980 assault at Lackland Air Force Base.  In this respect, a memorandum dated in October 2016, entitled formal finding based on lack of information required to corroborate stressors associated with a claim for PTSD, indicated that there was insufficient information to send to the U.S. Army and Joints Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  It was noted that a reply was not received from the appellant concerning a detailed stressor statement.  Review of the record, at this time, shows that the appellant did not report the assault during active service and was unable to provide the names of any persons involved.  However, as the claim must be remanded for verification of service dates and if the appellant had a period of ACDUTRA and/or INACDUTRA in December 1980, the Board finds that the appellant must be provided another opportunity to provide details regarding her assault and harassment in basic training. 

In addition, an addendum opinion must be obtained from the VA examiner who completed the August 2016 VA PTSD examination and opinion.  In this respect, the Board acknowledges that the August 2016 VA examiner opined that the appellant's PTSD was clearly related to her history of serial childhood sexual abuse and that her schizoaffective disorder was less likely than not related to her military history and more likely attributable to genetic and developmental factors and childhood abuse.  However, the Board notes that there are no clinical findings or medical evidence dated prior to active service concerning the preservice existence of a psychiatric disability.  In addition, the appellant submitted a private medical opinion dated in May 2017 wherein the private physician, J. M., PhD, opined that the appellant's PTSD was related to the December 1980 personal assault and identified behavioral markers of an incurred stressor in subsequent service personnel records.  Therefore, a VA addendum opinion must be obtained regarding the claimed psychiatric disability, to include PTSD.  

Concerning the new VA addendum opinion, specifically as to the preservice existence of any psychiatric disability, the Board notes that generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.   

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to verify the specific dates of all periods of ACDUTRA and INACDUTRA performed by the appellant, to include any completed during the Rhode Island Air National Guard Service and Air Force Reserve.  The Board is particularly interested in the date of December 1980, during which time the appellant testified that she was at Lackland Air Force Base for basic training.  All attempts to obtain this information should be documented in the claims folder.  The appellant must be notified of any inability to obtain the requested information. 

2.  If the appellant had INACDUTRA and/or ACDUTRA service in December 1980, request that the appellant provide any additional details regarding her reported December 1980 assault and harassment, including the name of the psychiatrist and any other persons involved.  Following receipt of an adequate response, contact the appropriate source, to include the JSRRC, to complete a search of records pertaining to the appellant's reported assault at Lackland Air Force Base in December 1980.

3.  Thereafter, return the claims folder to the August 2016 VA examiner or, if unavailable, another suitably qualified VA examiner to provide an opinion as to the nature and etiology of any psychiatric disability present, to include PTSD.  If the VA examiner determines that a new VA examination is required, such must be scheduled.  The claims folder must be made available for review.  The examiner must be advised of the appellant's verified dates of service, including all periods of ACDUTRA and INACDUTRA. Following review of the claims folder, the examiner must address the following:  

a.  Did the appellant have a psychiatric disability that preexisted any period of ACDUTRA and/or INACDUTRA?

b.  If there was a psychiatric disability that preexisted any period of ACDUTRA and/or INACDUTRA, was it at least as likely as not (50 percent probability or higher) aggravated by a disease or injury incurred in ACDUTRA or an injury in INACDUTRA?

c.  Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability, to include PTSD, was incurred in or otherwise related to a period of ACDUTRA and/or INACDUTRA, to include the reported December 1980 assault? 

Rationale must be provided for all opinions reached.  The examiner must address the May 2017 private medical opinion identifying behavioral markers of an incurred stressor in the service personnel records and the appellant's reports of alcohol abuse since the time of her stressor.  

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the appellant and her attorney.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	J. Seay, Counsel

Copy mailed to:  Robert Levine, Attorney

